Citation Nr: 1737203	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-30 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD), to include entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1983.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the August 2012 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective July 29, 2010.  The Veteran indicated his disagreement with the RO's determination.  After being issued a statement of the case in August 2013, the Veteran perfected his appeal by means of submission of a timely VA Form 9 in September 2013.  

The Veteran testified at at a Board videoconference hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is associated with the Veteran's VA claims folder.  

In light of the Veteran's contentions and the evidence of record suggesting that he may be unemployable due to his service-connected PTSD, the Board has recharacterized the issue on appeal to include the inferred issue of entitlement to a TDIU due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed below in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's PTSD has been manifested by severe depression, frequent suicidal ideation requiring at least one period of hospitalization, nightmares, sleep impairment, paranoia, crowd avoidance, social isolation, and mistrustfulness.  These symptoms have produced occupational and social impairment with deficiencies in most areas.  

2.  The Veteran's PTSD has not been shown to have produced gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name, or other symptoms which are productive of total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial 70 percent rating, but not greater, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

The criteria for rating post-traumatic stress disorders are contained in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under those criteria, a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders. 

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.   

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran seeks a higher rating for his service-connected PTSD.  He contends that the rating currently assigned does not reflect the severity of his disability. 

Here, the evidence is indicative of a disability picture that approximates the type and degree of symptoms resulting in occupational and social impairment with deficiencies in most areas.  Review of VA medical records for the period of July 2007 to March 2017 shows a history of treatment and medication management for PTSD symptoms.  Throughout the course of the appeal, the Veteran's reported PTSD symptoms were depression, suicidal ideation, hypervigilance, nightmares, sleep impairment, auditory hallucinations, paranoia, crowd avoidance, social isolation, and mistrustfulness.  In September 2012 the Veteran was admitted to the hospital with a PTSD (suicide) diagnosis.  The examiner noted that the Veteran had severe depression and anxiety, which significantly impacted daily functions.  The examiner further noted that the Veteran was unable to care for himself due to mental illness.  

The evidence of record includes an October 2011 assessment from a private examiner.  The examiner noted that the Veteran exhibited symptoms of mistrustfulness, suspiciousness of others, hypervigilance, outbursts of anger, mood swings, impulse control, sleep impairment, and recurrent nightmares.  The Veteran reported contemplation of suicide in the 1990's, but denied current suicidal thoughts.  Diagnoses of PTSD and depression not otherwise specified agitation were noted.  

The Veteran was afforded a VA medical examination in July 2012.  The examiner confirmed a diagnosis of PTSD, with a GAF score of 58 assigned.  The Veteran's reported symptoms were depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner noted that the Veteran's psychiatric symptoms associated with PTSD resulted in occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In a September 2012 statement, the Veteran reported that he was unable to handle stressful situations, which leads to anger and frustration, then abandoning the situation.  He stated that he avoids people and public places due to his mistrust, and harsh, negative reaction to minor things.  The Veteran reported memory loss, inability to concentrate, sleep impairment, and nightmares.  

At his April 2017 Board hearing, the Veteran testified that he was currently on medication for his PTSD symptoms, which included sleep impairment, social isolation, suicidal and homicidal thoughts, hypervigilance, anxiety, easy anger, depression, flashbacks, and an inability to maintain effective relationships.  The Veteran stated that he had panic attacks 2 to 3 times a week, and difficulty remembering things.  The Veteran also testified that he had been unemployed since 2004 which he felt was due to his PTSD disability.  

As set forth above, the record reflects that the Veteran's PTSD symptoms include frequent suicidal ideation, including an episode so severe that a period of hospitalization for suicidal ideation was required.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  In addition, he has reported severe depression and frequent panic attacks, occurring two to three times weekly, which interfere with his ability to function effectively.  He has described irritability and easy anger, as well as difficulty in adapting to stressful circumstances, including work or a work-like setting.  In that regard, in October 2011, a private examiner indicated that the Veteran's chronic PTSD and depression would significantly impact his ability to function in an employment setting.  He explained that the Veteran had impaired stress resiliency, frequent episodes of irritability and outbursts of anger, hypervigilance, over-arousal characteristic, with misinterpreting social cues and exaggerated emotional response.  The examiner noted that those conditions impacted the Veteran's ability to maintain focused attention on a sustained workday basis, and his depression compounds the problem.  The examiner concluded that those problems are entrenched and chronic in nature and are unlikely to improve significantly in any reasonable time frame that would prepare the Veteran to function adequately in the workplace to maintain employment in the foreseeable future.  Given the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that his PTSD symptoms are productive of occupational and social impairment with deficiencies in most areas.  Thus, an initial 70 percent disability rating for PTSD is warranted.  

However, the evidence does not show the type and degree of symptoms that warrant a 100 percent schedular disability rating.  The maximum rating contemplates total occupational and social impairment.  While the Veteran reported having memory impairment, his symptoms do not rise to the level of memory loss contemplated in the schedular criteria for a 100 percent rating.  See July 2012 VA examination report.  The Veteran, at times, had suicidal and homicidal thoughts; however, the overall evidence of record is not indicative of the Veteran being a persistent danger of hurting himself or others.  Moreover, while the Veteran endorsed auditory hallucinations, the examination reports indicate the Veteran had appropriate speech content and logical thought process.  

The record is clear that the Veteran experiences significant social and occupational impairment as a result of his service-connected PTSD.  However, it is not shown that his symptoms are productive of both total occupational and social impairment.  The record reflects that he is married and has a stable relationship with his wife, who understands and supports him.  Clinical records note that he has good family support and feels a sense of responsibility towards his family.  In addition, although the record shows that the Veteran has been unemployed since 2004 when he retired from the federal government due to disability, his retirement was prompted by both physical disabilities (including orthopedic disabilities and narcolepsy), as well as his PTSD.  Given the record, the Board cannot say that the Veteran's PTSD symptoms more nearly approximate the total occupational and social impairment required for 100 percent rating.  

In summary, the Board finds that the criteria for an initial 70 percent disability rating, but no more, for PTSD are met and to this extent the appeal is granted.  To the extent that the weight of the evidence is against an initial disability rating in excess of 70 percent throughout the pendency of this appeal, a staged rating is not warranted and the doctrine of reasonable doubt is not for application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

A 70 percent disability rating, but not greater, for PTSD is granted, subject to the laws and regulations governing the disbursement of VA benefits.



REMAND

As the Veteran has now been granted an initial 70 percent rating for his PTSD, he is now eligible for a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  Consequently, the AOJ should have an opportunity to address this issue in the first instance.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  After conducting any notification and development action deemed necessary, to include asking the Veteran to compete and return a formal TDIU application form (VA Form 21-8940), adjudicate the issue of entitlement to a TDIU.  

2.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC).  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


